OPINION — AG — ** CONSTITUTIONALITY OF LEGISLATIVE ACT — WHOLESALE BUSINESS, RETAIL BUSINESS — RESTRICTIONS ** IS AN ACT WHICH YOU WOULD IT MAKE IT ILLEGAL FOR A RETAIL BUSINESS TO CONDUCT A RETAIL AND WHOLESALE BUSINESS IN THE SAME LOCATION, PROVIDING PENALITIES AND DECLARING AN EMERGENCY ? — THIS PROPOSED ACT AS THE ONE UNDER DISCUSSION WOULD INVADE THE RIGHTS OF PERSONS ENGAGED IN A LAWFUL BUSINESS, TRADE OR CALLING OF THEIR OWN CHOICE, AND SINCE THERE IS NO APPARENT JUSTIFICATION FOR THE EXERCISE OF POLICE POWER OF THE STATE IN PROHIBITING SUCH BUSINESS. . . IT WOULD BE UNCONSTITUTIONAL. CITE: ARTICLE II, SECTION 7, ARTICLE II, SECTION 23, ARTICLE V, SECTION 36 (JAMES P. GARRETT)